               Case: 19-15022       Doc: 17     Filed: 03/04/20      Page: 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF OKLAHOMA


In re:                                          §
                                                §
SHELLY LeANN TORRES                             §    Case No. 19-15022
                                                §    Chapter 13
               Debtor                           §

              FIRST UNITED BANK & TRUST COMPANY’S OBJECTION
               TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         COMES NOW First United Bank & Trust Company (“FUB”), a secured creditor in this

bankruptcy case, by its attorney, William Riley Nix, and respectfully sets forth its Objection to

Confirmation of Debtor’s Chapter 13 Plan as follows:

         1.    Debtor is indebted to FUB on a mortgage loan encumbering certain real

property commonly known as 6108 Dixie Court, Kingston, OK 73439 (the “ Real Property”).

         2.    On or about December 16, 2019, Debtor filed a voluntary petition for relief under

Chapter 13 of the United States Bankruptcy Code (§101, et seq. of the Bankruptcy Code).

         3.    Debtor’s Chapter 13 Plan filed on December 29, 2019 (Dkt. #8), incorrectly states

the claim secured by the Real Property under Section (4) Other Secured Debts Which Will Extend

Beyond the Length of the Plan (Long-Term Debts) to be held by First Nation Bank et al with

ongoing payments of $296.00 and an estimated arrearage amount of $1,776.00. As evidenced by

FUB’s Proof of Claim No. 22 on file herein, the owner and holder of the Promissory Note and

Mortgage on the property located at 6108 Dixie Court, Kingston, OK is First United Bank & Trust

and the secured claim amount is $47,585.28, which bears interest at the rate of 6.75%. The Note

and Mortgage are attached to the Proof of Claim No. 22 on file herein. Debtor has failed to provide

for payment to FUB of its secured claim.


OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN                                       PAGE 1
               Case: 19-15022        Doc: 17     Filed: 03/04/20       Page: 2 of 3




        4.     The Chapter 13 Plan does not adequately protect FUB for the foregoing reasons,

and confirmation should be denied.

        WHEREFORE PREMISES CONSIDERED, First United Bank and Trust Company

prays that confirmation of Debtor’s Chapter 13 Plan be denied, together with such other and

further relief as this Court deems just and proper.

                                             Respectfully submitted,

                                              /s/ William Riley Nix
                                             WILLIAM RILEY NIX
                                             Oklahoma Bar Card #11687
                                             717 North Crockett Street
                                             Sherman, Texas 75090
                                             Phone: 903/870-0212 / Fax: 903/870-0109
                                             Email: riley_nix@yahoo.com
                                             ATTORNEY FOR FIRST UNITED BANK &
                                             TRUST COMPANY

                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and correct copy of the above and foregoing
First United Bank & Trust Company’s Objection to Debtor’s Chapter 13 Plan has been served either
electronically or by first class U.S. Mail in compliance with the Federal and Local Rules of
Bankruptcy Procedure on this 4th day of March, 2020 to the following:

Via Regular, US Mail to:
Shelly LeAnn Torres
12116 Skyway Avenue
Oklahoma City, OK 73162

Via Electronic Notification to:
Cecil W. Heaton
Attorney for Debtor
Heaton Law Firm
2 E. 11th Street, Suite #112
Edmond, OK 73034
ECF: cecilheaton@sbcglobal.net




OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN                                      PAGE 2
               Case: 19-15022        Doc: 17      Filed: 03/04/20      Page: 3 of 3




U.S. Trustee
Office of the U.S. Trustee
215 Dean A. McGee Ave., 4th Floor
Oklahoma City, OK 73102

And to all parties requesting notice by electronic case filing notification on file herein.

                                               /s/ William Riley Nix
                                               William Riley Nix




OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN                                         PAGE 3
